Citation Nr: 0614918	
Decision Date: 05/22/06    Archive Date: 08/22/06

DOCKET NO.  02-20 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that determined that the veteran's former attorney 
was entitled to payment of attorney fees and withheld 
20 percent of the veteran's past-due benefits for possible 
payment of attorney fees.  The veteran, who had active 
service from January 1973 to May 1977 and from October 1977 
to March 1979, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In July 
2004, the Board returned the case to the RO for additional 
development.  Following completion of the requested 
development, the case was returned to the Board for further 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this matter has been obtained.

2.  The fee agreement between the veteran and his former 
attorney meets the basic statutory and regulatory 
requirements for payment of attorney fees from past-due 
benefits.

3.  A BVA decision dated in October 2001 resulted in the 
veteran being awarded past-due benefits from February 8, 
1991, and the RO withheld from those past-due benefits an 
amount calculated at $42,857.80 as representing the maximum 
attorney fees payable.

4.  The RO received a statement from the veteran in March 
2001 indicating that he had terminated his attorney's 
employment shortly following the BVA hearing scheduled for 
February 1, 2001.

5.  Under the facts and circumstances of this case, attorney 
fees calculated in the amount of $42,857.80 are reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount 
of twenty percent of past-due benefits payable to the veteran 
calculated in the amount of $42,857.80 have been met.  
38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  In June 
1991 the veteran filed a claim for an increased evaluation 
for his service-connected psychiatric disorder.  A rating 
decision dated in January 1992 increased the evaluation for 
that disability from noncompensable to 10 percent from 
February 8, 1991, with the date of a VA outpatient treatment 
record apparently being construed as an informal claim for an 
increased evaluation.  The veteran expressed disagreement 
with that decision and initiated an appeal to the BVA.  In 
July 1995, the Board returned the case to the RO for 
additional development, and following accomplishment of the 
requested development, a July 1997 rating decision increased 
the evaluation for the veteran's psychiatric disorder to 
30 percent, also effective from February 8, 1991.  The 
veteran continued his dissatisfaction with the RO's decision, 
and the case was returned to the Board for further appellate 
review.  In a decision dated in December 1997, the Board 
affirmed the RO's decision to assign a 30 percent evaluation 
for the veteran's bipolar disorder.

In July 1998, the veteran and his attorney entered into a 
contingent fee contract for the purpose of appealing the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  At this point, the Board notes that 
the attorney fee contract signed by the veteran and his 
former attorney satisfied the basic statutory and regulatory 
requirements set forth in 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(c).  Specifically, a final decision had been 
promulgated by the Board with respect to the issue involved 
and the attorney was retained not later than one year 
following the date of the Board's decision.  That agreement 
also provided that a fee equal to 20 percent of the total 
amount of any past-due benefits were to be withheld by the VA 
and paid directly to the attorney.

Proceedings before the Court included filing of a Joint 
Motion for Remand.  In that Joint Motion, the basis for the 
remand was that the veteran had not been afforded a personal 
hearing as he had requested.  That basis appears to be the 
primary reason for the Joint Motion, although the Board 
acknowledges that the motion indicated that there were 
private medical records that had not been obtained despite 
the veteran's failure to respond to the RO's October 1995 
letter requesting the complete mailing address for each of 
the medical care providers.  The Court granted that Joint 
Motion in February 1999.  The veteran's former attorney then 
filed an application for Equal Access to Justice Act (EAJA) 
fees and provided the Court with an itemized listing of 
services provided between July 1998 up to and including the 
time expended for preparation of the EAJA application.  The 
veteran's former attorney claimed total fees and expenses in 
the amount of $3,435, which the Court granted in March 1999.

In July 1999 the Board returned the case to the RO for 
accomplishment of the development requested by the Joint 
Motion for Remand.  After accumulating additional evidence, a 
rating decision dated in December 2000 increased the 
evaluation for the veteran's psychiatric disorder from 
30 percent to 50 percent, effective August 31, 2000.  A 
letter from the RO to the veteran and his former attorney 
indicated that the total amount of past-due benefits 
resulting from that award had been computed as $1,270.10 and 
that 20 percent of that amount, $254.02, represented the 
maximum fee payable by the VA from past-due benefits.  
Evidence of record indicates that the veteran's former 
attorney was paid $254.02 and that fee is not at issue in 
this matter and the veteran does not dispute his former 
attorney's entitlement to that sum.

The veteran was then scheduled for a hearing before the BVA 
at the RO on February 1, 2001.  At that hearing the Member of 
the Board acknowledged that the veteran had been represented 
by his former attorney but that he was unrepresented at the 
hearing.  When the veteran was asked whether he chose to 
represent himself at the hearing, he stated that he did not 
feel that he had any other option.  At that point the Member 
of the Board informed the veteran of other representational 
options, but the veteran responded that he had checked with 
two service organizations who both informed him that they 
would not get involved as long as an attorney was 
representing him.  When asked whether the veteran desired to 
keep his former attorney as his representative he stated that 
he did not have much of a choice and indicated that an 
agreement had been signed.  When the veteran was asked 
whether it was his intention to release the former attorney 
as his representative the veteran stated that he did not 
think he could if he wanted to release the attorney.  

Following that hearing, the veteran sent a letter to the RO 
in March 2001 in which he formally notified the RO that 
effective February 5, 2001, he released his attorney.  That 
letter also documented what the veteran perceived as 
shortcomings in his former attorney's representation in his 
claim.  

The veteran's file was then transferred to the BVA, and in a 
decision dated in October 2001, the Board increased the 
evaluation for the veteran's bipolar disorder to 100 percent.  
In a rating decision dated in November 2001 the RO 
effectuated the Board's decision and assigned a 100 percent 
evaluation from February 8, 1991.  In letters to the veteran 
and his former attorney informing them of the decision for 
increased compensation benefits, it was noted that 20 percent 
of past-due benefits calculated in the amount of $43,580.28 
had been withheld as representing the maximum attorney fee 
payable from those past-due benefits.  In February 2002, the 
veteran submitted a Notice of Disagreement in which he 
questioned the reasonableness of the attorney fees.  The RO 
issued a Statement of the Case, after which the veteran filed 
a Substantive Appeal.  The veteran then appeared at a hearing 
before the BVA in Washington, D.C., in September 2000.

At the BVA hearing the veteran testified that he had been 
dissatisfied with his former attorney's representation prior 
to the date of his February 2001 BVA hearing, but was unaware 
that he could terminate his former attorney's employment at 
any time until he checked with another attorney locally.  The 
veteran also indicated that he had spoken with his attorney 
on the morning of the hearing and that his attorney advised 
him against attending the hearing and when asked whether the 
veteran's former attorney provided a reason as to why the 
veteran should not attend the hearing, the veteran answered 
in the negative.  

Thereafter, the Board returned the case to the RO and 
requested the attorney provide an itemized statement 
concerning the time spent and the nature of the work 
performed in connection with his employment with the veteran, 
and specifically advised the former attorney that a statement 
of services provided on behalf of the veteran between July 1, 
1998, and February 11, 1999, was of record and that the 
statement requested should reflect service provided on behalf 
of the veteran between February 12, 1999, and February 2001, 
the date the veteran terminated the attorney's employment.  
Both parties were afforded an opportunity to submit any 
additional evidence and/or argument they desired to have 
considered in connection with this matter.

In October 2004 the veteran's former attorney submitted a 
memorandum in support of recovery of the 20 percent 
contingency fee.  In that memorandum the veteran's former 
attorney asserted that he was entitled to the total amount of 
the 20 percent contingency fee since the veteran had not 
rebutted the presumption of the reasonableness of the fee.  
In support of that proposition the former attorney cited the 
Court cases of In Re Mason, 13 Vet. App. 79 (1999) and In the 
Matter of Vernon, 8 Vet. App. 497 (1996).  The former 
attorney also cited the exception in Scates v. Principi, 
282 F.3d 1362 (Fed. Cir. 2002) for the proposition that if 
the former counsel is not entitled to the full amount of the 
contingency fee as a matter of law, that he should be 
entitled to most, if not all of the 20 percent contingency 
fee.

After the initial decision regarding the withholding of past-
due benefits calculated in the amount of $43,580.20, an 
adjustment was made after the veteran pointed out that the 
amount withheld should not include the amount between the 
date of the BVA decision and the date of the rating decision.  
Consequently, an adjustment was made and it appears that the 
amount set forth in the Board's July 2004 REMAND, $42,857.80, 
represents the amount of past-due benefits now withheld by 
the RO as representing the maximum amount of attorney fees 
being withheld pending a decision.

At the outset of the Board's analysis it is acknowledged that 
the 20 percent contingency fee provided by the attorney fee 
contract in this case is presumed reasonable.  38 C.F.R. 
§ 20.609(f).  The veteran essentially contends that the 
former attorney should be found to be entitled to this fee 
with respect to only a portion of his past-due benefits based 
on his dissatisfaction with his former attorney's 
representation of him and based on what he perceived as the 
attorney's limited effort on his part.  It is not disputed by 
either party, and is in fact documented, that the former 
attorney in this case did continue to represent the veteran 
subsequent to the Court's remand.  Further, from a review of 
all of the evidence of record, the Board finds that although 
the former attorney did not expend a significant amount of 
time on this veteran's case following the Court's remand, the 
amount of actual time expended by the former attorney is not 
dispositive of this case as it is clear the former attorney 
did continue to actively represent the veteran at least 
through part of 2001.  

The Board notes that in Scates v. West, 13 Vet. App. 98 
(1999), the veteran's former attorney sought payment of 
attorney fees from past-due benefits after his representation 
was terminated by the veteran.  A panel of the Court noted 
that the fee agreement in question provided for New York law 
to control the remedies available to the attorney.  Id. at 
104.  After reviewing New York law, the Court held that the 
veteran's former attorney was not entitled to payment of 
attorney fees from past-due benefits because the contingent 
fee contract between the veteran and the attorney ceased to 
exist when the veteran terminated the attorney client 
relationship. Id.

Subsequently, the attorney obtained review by the full Court 
and withdrawal of the panel decision.  See Scates v. West, 13 
Vet. App. 304 (2000).  The en banc Court decision held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO.  Scates v. 
Gober, 14 Vet. App. 62, 64 (2000).

On further appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that, when read in 
context and in the light of the statutory provisions 
governing the payment of attorney fees in veterans benefits 
cases, implicit in a contingency fee arrangement was the 
understanding that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed.  Scates v. Principi, 282 F.3d 1362, 
1365 (Fed. Cir. 2002).  Thus, the Federal Circuit held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  Id. at 1366.  The remaining question was which part 
of VA should determine the fee payable to the attorney, the 
RO or the Board.  Id.  The Federal Circuit did not reach the 
jurisdiction issue but rather concluded that the Court's 
decision may be sustained on alternate grounds, i.e., that on 
the particular facts of the case, the RO was the most 
appropriate agency initially to decide the attorney fee claim 
because it was better qualified than the Board to resolve the 
kind of factual inquiries involved.  Id. at 1368.  Those 
inquiries included why the veteran terminated the attorney's 
employment, on what basis should the attorney's share of the 
20 percent contingent fee be calculated, and what effect did 
state law have on the contingent fee agreement.  Id. at 1368- 
69. 

The Board notes however, that in Scates, the contingency fee 
itself stated that state law controlled the attorney's 
available remedies.  There is no such provision in the 
contract at issue here.  Thus, the Board must determine why 
the veteran terminated the former attorney's employment, and 
on what basis should the attorney's share of the 20 percent 
contingent fee be calculated.  As noted above, the former 
attorney may receive only a fee that fairly and accurately 
reflects his contribution to and responsibility for the 
benefits awarded.

The Board notes that the July 1998 attorney fee agreement 
provided that the veteran could discharge his attorney at any 
time, but that the veteran's right to discharge attorney must 
be made in good faith, and by good faith it was specified 
that the veteran must entertain a reasonably objective belief 
in the attorney's inadequate representation.  The veteran 
essentially contends that his discharge of the former 
attorney was made in good faith and that he had a reasonably 
objective belief that the attorney's representation was 
inadequate.

One of the reasons the Court vacated and remanded the Board's 
decision in this case was based on the former attorney's 
representation to the Court that the veteran had not been 
provided a hearing.  Indeed, the veteran had requested a 
hearing which he had not been afforded, and continued to 
desire a hearing following the Court's remand.  After the 
case was returned to the RO from the Board, a hearing was 
scheduled as specifically requested by the veteran's attorney 
at the Court.  However, the veteran testified under oath that 
on the day of the hearing he spoke with his attorney who 
advised him not to attend the hearing.  The veteran indicated 
that his former attorney did not provide a reason for his 
recommendation that he not attend the hearing.  Thus, the 
veteran asserts that the advice provided by his former 
attorney not to attend the scheduled Board hearing was 
contrary to the position taken before the Court and contrary 
to his desire to attend the Board hearing.  

Further, the veteran indicated that he was dissatisfied with 
the communication difficulties with the former attorney 
during the pendency of his prior appeal.  He has submitted a 
copy of a letter dated in January 2001 from the former 
attorney to the veteran indicating that his office had been 
unable to contact the veteran by telephone and requesting 
that the attorney contact their office.  The veteran, 
however, has stated the he did apprise the former attorney of 
his new work number, and that his home telephone number had 
remained the same since 1997.  The attorney has not 
specifically addressed these contentions.  

The veteran also asserts that given the amount of work 
expended by the former attorney and the level of expertise 
demonstrated, the fee in this case is unreasonable.  

The Board has considered the stated reasons why the veteran 
terminated the former attorney's employment, and finds that 
the record does not demonstrate that the terms of the fee 
agreement should not be enforced based on its stated terms.  
As noted above, "good faith" as set forth in the fee 
agreement means that veteran must entertain "a reasonably 
objective belief in the attorney's inadequate 
representation".  The question before the Board is not 
whether the veteran could discharge the attorney, but rather 
to what extent should the terms of the fee agreement be 
enforced.  

The veteran has stated that the former attorney advised that 
he not appear for the Board hearing despite the attorney's 
request for such a hearing at the Court.  However, the Board 
notes that the attorney's efforts successfully resulted in a 
vacate of the Board's prior denial and remand by the Court.  
The former attorney also continued to represent the veteran 
and had documented contact with the RO and the veteran 
subsequent to the Court remand.  While the Board acknowledges 
the veteran's contentions regarding the advice provided 
regarding the Board hearing, a reasonable person may conclude 
that the attorney's advice had simply changed between the 
time the Joint Motion was filed and the time of the hearing, 
and not that inadequate representation was involved such that 
the full terms of the fee agreement should not be enforced.  

The veteran has also stated that he had difficulties in 
communication with the former attorney as outlined in a 
letter dated in March 2001.  However, given that the former 
attorney and the veteran reside in different states, this is 
conceivable and in fact, there is some documentation of this 
difficulty.  It is clear that there was, however, ongoing 
communication between the veteran and the former attorney 
throughout the years of the appeal process.  

Finally, the Board finds that the record clearly demonstrates 
a reasonable amount of time expended by the former attorney 
on the veteran's claim over the course of several years, and 
the former attorney has documented his level of expertise in 
veterans law.  

Thus, the Board finds that the stated reasons for terminating 
the former attorney's services are not consistent with the 
terms of the fee agreement and that the fee agreement should 
be enforced on its terms.  

The Board must next determine on what basis should the 
attorney's share of the 20 percent contingent fee be 
calculated.  As noted above, the veteran did attend the Board 
hearing in February 2001, and following that hearing, the 
case was returned to the Board.  The veteran testified at the 
most recent Board hearing that he discharged the former 
attorney by telephone on February 5, 2001.  However, VA did 
not receive notice that the veteran discharged the former 
attorney until March 2001.  By Board decision dated in 
October 2001, a 100 percent evaluation was assigned the 
disability in question.  A review of that decision does not 
reflect that the grant was based necessarily on the testimony 
provided by the veteran at that hearing.  In that decision, 
the Board found that: "[t]he most recent evidence, however, 
especially the August 2000 VA examination report, tends to 
support a conclusion that the veteran's adverse 
symptomatology now renders him unable to maintain 
employment....Given clinical assessments recently made, the 
most recent GAF score, and the increasing problems 
experienced by the veteran, the Board finds that the evidence 
regarding the claim for an increased rating is at least in 
relative equipoise."  Thus, it appears that the basis for 
the Board grant was the cumulative evidence of record and 
particularly that obtained through the efforts of the former 
attorney, following the Court's remand and prior to the time 
that the veteran terminated the former attorney's services 
after having been represented by him for three years.  
Indeed, such evidence was obtained even prior to the 2001 
Board hearing.  

Consequently, under the facts and circumstances of this case, 
the Board finds a reasonable fee for the veteran's former 
attorney represents 20 percent of past-due benefits awarded 
the veteran in the amount of $42,857.80.  The Board finds 
that the fee fairly and accurately reflects the former 
attorney's contribution to and responsibility for the 
benefits awarded.  




ORDER

Reasonable attorney fees from past-due benefits representing 
20 percent of the veteran's compensation award or $42,857.80 
are granted pursuant to the attorney fee agreement between 
the veteran and his former attorney, and subject to the 
provisions governing the award of monetary benefits.



                    
_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


